

Exhibit 10.1

ORRSTOWN FINANCIAL SERVICES, INC.




RESTRICTED STOCK SHARE GRANT AGREEMENT
Pursuant to the 2011 Incentive Stock Plan


This Restricted Stock Grant Agreement (this “Agreement”) is delivered by
Orrstown Financial Services, Inc., a Pennsylvania corporation (the “Company”),
pursuant to the Summary of Grant delivered with this Agreement to the individual
named in the Summary of Grant (the "Participant"). The Summary of Grant, which
specifies the Participant, the date as of which the grant is made (the "Date of
Grant"), the vesting schedule and other specific details of the grant is
incorporated herein by reference.


1.    Grant of Restricted Stock. Upon the terms and conditions set forth in this
Agreement and in the Company’s 2011 Incentive Stock Plan (the “Plan”), the
Company hereby grants to the Participant the number of restricted stock shares
set forth in the Summary of Grant (the "Restricted Stock Shares"). The
Participant hereby accepts and agrees to the restrictive covenant provisions set
forth in Section 10 of this Agreement, agrees to be bound by such restrictive
covenant provisions and understands that this Agreement will be void and of no
effect if the Participant does not agree to be bound by such restrictive
covenant provisions and return the acknowledgement to the Company within the
applicable time period set forth in the Summary of Grant. The Participant also
acknowledges the receipt of a copy of the Plan and that copies of the Plan are
available from the Human Resources Department of the Company or by contacting
the Company’s Human Resources Department at 717-709-3018. Each Restricted Stock
Share will entitle the Participant to receive, at such time as is determined in
accordance with the provisions of this Agreement, one fully paid, unrestricted
share of common stock of the Company (the "Company Stock"). This Agreement is
made pursuant to the Plan and is subject in its entirety to all applicable
provisions of the Plan. Capitalized terms used herein and not otherwise defined
will have the meanings set forth in the Plan. The Participant agrees to be bound
by all of the terms and conditions of the Plan.


2.    Vesting of Restricted Stock Shares.


(a)    The Restricted Stock Shares will become vested as set forth in the
Summary of Grant, provided that the Participant continues to be employed by, or
provide service to, the Employer through the Vesting Date (as defined in the
Summary of Grant).


(b)    Except as set forth in the Summary of Grant, if the Participant ceases to
be employed by, or provide service to, the Employer for any reason prior to the
Vesting Date, the Participant will forfeit all rights to receive shares of
Company Stock hereunder and the Participant will not have any rights with
respect to any portion of the shares of Company Stock that have not yet become
vested as of the date the Participant ceases to be employed by, or provide
service to, the Employer.


3.    Issuance of Company Stock. One share of Company Stock will be issued to
the Participant for each vested Restricted Stock Share in accordance with the
Issuance Schedule set forth in the Summary of Grant. Any Restricted Stock Shares
not vested will be forfeited. Participant understands and agrees that all
Restricted Stock Shares that are not fully vested at the time Participant no
longer is eligible to participate under this Agreement shall be returned to
Company. In no event will any fractional shares of Company Stock be issued.
Accordingly, the total number of shares of Company Stock to be issued pursuant
to this Agreement will, to the extent necessary, be rounded down to the next
whole share of Company Stock in order to avoid the issuance of a fractional
share.


4.    Tax Consequences.


(a)    The Participant acknowledges that the Company has not advised the
Participant regarding the Participant's income tax liability in connection with
the grant or vesting of the Restricted Stock Shares and the delivery of
unrestricted shares of Company Stock in connection therewith. The Participant
has reviewed with the Participant's own tax advisors the federal, state, and
local tax consequences of the grant and vesting of the Restricted Stock Shares

1





--------------------------------------------------------------------------------



Exhibit 10.1

and the delivery of unrestricted shares of Company Stock in connection therewith
as contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the Participant (and not the
Company) will be responsible for the Participant's own tax liability that may
arise as a result of the transactions contemplated by this Agreement.


(b)    Unless the Compensation Committee of the Company’s Board of Directors
(the “Committee”) provides otherwise, the number of shares of Company Stock
issued to the Participant with respect to the Restricted Stock Shares will be
reduced by a number of shares of Company Stock sufficient to satisfy the amount
of any federal, state or local income and employment taxes associated with the
issuance of shares of Company Stock. Notwithstanding the foregoing, the Company
or its affiliate, collectively referred to as Employer may require that the
Participant receiving any distribution or payment hereunder pay to the Employer
the amount of any federal, state or local income and employment taxes that the
Employer is required to withhold with respect to such payment, or the Employer
may deduct from other compensation paid by the Employer the amount of any
federal, state or local income and employment taxes due with respect to the
Restricted Stock Shares. In no event will the amount of withholding exceed the
minimum applicable withholding tax rate for federal (including FICA), state,
local and other tax liabilities.




5.    Rights of Participant.


(a)     Prior to the issuance, if any, of unrestricted shares of Company Stock
to the Participant with respect to vested Restricted Stock Shares pursuant to
the Issuance Schedule set forth in the Summary of Grant, the Participant will
not have any rights of a shareholder of the Company on account of the Restricted
Stock Shares, other than to vote said Restricted Stock Shares.


(b)    Notwithstanding the foregoing, if any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities or
other property (other than shares of Company Stock), is declared and paid on the
outstanding Company Stock prior to the issuance of unrestricted shares of
Company Stock with respect to the Restricted Stock Shares pursuant to the
vesting schedule (i.e.. those shares are otherwise issued and outstanding for
purposes of entitlement to the dividend or distribution), then a special book
account will be established for the Participant and credited with a phantom
dividend equal to the actual dividend or distribution which would have been paid
on the Restricted Stock Shares subject to this Agreement had shares been issued
unrestricted with respect to such Restricted Stock Shares and been outstanding
and entitled to that dividend or distribution. The phantom dividend equivalents
so credited will vest at the same time as the Restricted Stock Shares to which
they relate and will be distributed to the Participant (in the same form the
actual dividend or distribution was paid to the holders of the Company Stock
entitled to that dividend or distribution or in such other form as the Committee
deems appropriate) concurrently with the issuance of shares of Company stock
with respect to the vested Restricted Stock Shares pursuant the Issuance
Schedule set forth in the Summary of Grant.


6.    Restrictions on Issuance of Company Stock. The obligation of the Company
to deliver unrestricted shares of Company Stock to the Participant with respect
to vested Restricted Stock Shares will be subject to the condition that if at
any time the Committee will determine in its discretion that the listing,
registration or qualification of the shares of Company Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Company Stock, the shares of Company
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Committee.


7.    Recoupment Policy. The Participant agrees that the Participant will be
subject to any compensation, clawback and recoupment policies that may be
applicable to the Participant as an employee of the Company, as in effect from
time to time and as approved by the Board of Directors, the Committee or a duly
authorized committee thereof, whether or not approved before or after the Date
of Grant.


8.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement will inure to the benefit of, and be
binding upon, the Company and its successors and assigns. During the

2





--------------------------------------------------------------------------------



Exhibit 10.1

period prior to the Payment Date, the right to receive shares of Company Stock
may not be assigned, transferred, pledged or otherwise disposed of by the
Participant, except as permitted under the Plan or by the Committee. Any attempt
to assign, transfer, pledge or otherwise dispose of the right to receive shares
of Company Stock contrary to the provisions the Summary of Grant, this Agreement
and the Plan, and the levy of any execution, attachment or similar process upon
the right to receive the shares, will be null, void and without effect.


9.     Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the Restricted Stock Shares granted hereby and may not
be changed orally but only by an instrument in writing signed by the party
against whom enforcement of any change, modification or extension is sought.


10.    Restrictive Covenants. As a condition of receiving this Agreement, the
Participant hereby acknowledges and agrees that during the period in which the
Participant is employed by, or providing service to the Company, and for the
Restrictive Covenant Period (as defined below) following the date on which the
Participant ceases to be employed by, or provide service to the Company for any
reason, the Participant will comply with the following restrictive covenants.
The restrictive covenants set forth herein supersede and replace any and all
other non- competition and non-solicitation restrictions and obligations the
Participant may be subject to and if there is a conflict between comparable
restrictions the non-competition and non-solicitation restrictions set forth
herein will control.


(a)    Non-Competition. The Participant will not, without the Company's prior
written consent, directly for him or herself or any third party, become engaged
in any business or activity with a Competitor (as defined below). This provision
will not restrict the Participant from owning or investing in publicly traded
securities of financial institutions, so long as the Participant's aggregate
holdings in any financial institution do not exceed ten percent (10%) of the
outstanding capital stock of such institution.


(b)    Non-Solicitation of Customers and Prospects. The Participant will not
solicit any person who was a customer of the Company or any Affiliate, which the
Participant had known or should have known after reasonable inquiry during the
last ten years of the Participant's employment or service with the Company or an
Affiliate, to become or retained as a customer, or solicit on behalf of a
Competitor potential customers who are or were identified through leads
developed during the last three years of the Participant's employment or service
with the Company or any Affiliate, or otherwise divert or attempt to divert to a
Competitor any existing business of the Company or any Affiliate.


(c)    Non-Solicitation of Employees. The Participant will not, directly for him
or herself or any third party, solicit, induce, recruit or cause another person
in the employment of the Company or any Affiliate to terminate his or her
employment for the purposes of joining, associating, or becoming employed with
any business or activity which is in competition with any services or financial
products sold, or any business or activity engaged in, by Company or any
Affiliate.


(d)    Enforcement. The Participant understands that in the event of a violation
of any provision of this Section, the Company or any Affiliate has the right to
seek injunctive relief, in addition to any other existing rights provided in the
Plan, with Agreement, or by operation of law, without the requirement of posting
bond. The remedies provided in this Section are in addition to any legal or
equitable remedies existing at law or provided for in any other agreement
between the Participant, the Company or any Affiliate, and will not be construed
as a limitation upon, or as an alternative or in lieu of, any such remedies. If
any provisions of this Section are determined by a court of competent
jurisdiction to be unenforceable in part by reason of it being too great a
period of time or covering too great a geographical area, it will be in full
force and effect as to that period of time or geographical area determined to be
reasonable by the court. If the Company is successful in enforcing a violation
of Section 10, the Company shall be entitled to its attorneys' fees and costs.


(e)    For purposes of this Section, "Affiliate" and "Competitor" means the
following:


(i)     "Affiliate" has the respective meanings ascribed to such terms in Rule
12b-2 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended.



3





--------------------------------------------------------------------------------



Exhibit 10.1

(ii)    "Competitor" means any person (including the Participant), legal entity,
business or activity which is in competition with any services or financial
products sold, or any business or activity engaged in, by the Company or any
Affiliate within an area having a fifty (50) mile radius from the Corporate
Headquarters of Company at the time the Participant ceases to be employed by, or
provided service to, the Company for any reason; provided, that such business or
activity is substantially similar to the business or activity in which the
Participant is engaged while employed by, or providing service to, the Company.


(iii)     "Restrictive Covenant Period" means (A) with respect to the
noncompetition restrictions set forth in Section 10(a) a six (6) month period
and (B) with respect to the non-solicitation provisions set forth in Sections
10(b) and (c) a twelve (12) month period.


11.    Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects will be interpreted in accordance with the Plan. This grant is subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (a) rights
and obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law. The Committee will have
the authority to interpret and construe this grant pursuant to the terms of the
Plan, and its decisions will be conclusive as to any questions arising
hereunder.


12.    No Employment or Other Rights. This Agreement will not confer upon the
Participant any right to be retained in the employment of the Company and will
not interfere in any way with the right of the Company to terminate the
Participant's employment at any time. The right of the Company to terminate at
will the Participant's employment at any time for any reason is specifically
reserved.


13.    Notice. Any notice to the Company provided for in this instrument will be
addressed to the Company in care of the Corporate Secretary at the Company's
corporate headquarters, and any notice to the Participant will be addressed to
such Participant at the current address shown on the payroll records of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice will be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.


14.    Applicable Law. The validity, construction, interpretation and effect of
this Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.


15.    Application of Section 409A of the Code. This Agreement is intended to
comply with section 409A of the Internal Revenue Code of 1986, as amended (the
"Code") and will in all respects be administered in accordance with section 409A
of the Code. The issuance of Company Stock pursuant this Agreement is intended
to be subject to a "substantial risk of forfeiture" under section 409A of the
Code, and issued within the "short term deferral" exception under such statute
following the lapse of the applicable forfeiture condition. Notwithstanding any
provision in this Agreement to the contrary, if the Participant is a "specified
employee" (as defined in section 409A of the Code) and it is necessary to
postpone the commencement of any payments otherwise payable under this Agreement
to prevent any accelerated or additional tax under section 409A of the Code,
then the Company will postpone the payment until five (5) days after the end of
the six-month period following the original payment date. If the Participant
dies during the postponement period prior to the payment of postponed amount,
the amounts withheld on account of section 409A of the Code will be paid to the
personal representative of the Participant's estate within sixty (60) days after
the date of the Participant's death. The determination of who is a specified
employee, including the number and identity of persons considered specified
employees and the identification date, will be made by the Board of Directors or
its delegate in accordance with the provisions of sections 416(i) and 409A of
the Code. In no event will the Participant, directly or indirectly, designate
the calendar year of distribution. This Agreement may be amended without the
consent of the Participant in any respect deemed by the Committee or its
delegate to be necessary in order to preserve compliance with section 409A of
the Code.

4





--------------------------------------------------------------------------------



Exhibit 10.1

16.    Regulatory Limitations. Nothing in this Agreement shall be deemed to
constitute an obligation of the Company or any Affiliate to make any payments or
agree to make any payments to the Participant which require prior approval in
accordance with the Federal Deposit Insurance Corporation ("FDIC") Regulations
at 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments ("359
Regulations"). Notwithstanding anything herein or in the Plan to the contrary,
the vesting of such Restricted Stock Shares shall not accelerate upon the
Retirement of the Participant or upon a Change of Control or Ownership unless
such grant has been made at the time that the Company or any Affiliate is not
subject to the 359 Regulations, such grant has been amended at the time that the
Company or any Affiliate in not subject to the 359 Regulations, or the Company
or any Affiliate has received the required prior approval in accordance with the
359 Regulations before providing for such accelerated vesting of such Restricted
Stock Shares upon the Retirement of the Participant or upon a Change of Control
or Ownership and again before any such payments are made upon such accelerated
vesting.


IN WITNESS WHEREOF, the parties hereto, each intending to be legally bound, have
executed this Agreement as set forth below.










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
Date
 












































5





--------------------------------------------------------------------------------



Exhibit 10.1



Summary of Grant








Participant
Date of Grant
 Restricted Stock Shares
Vesting Date
 
 
 
 
 
 
 
8/1/2019




6



